DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and currently under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al (WO 2016/069282 A1; 5/6/16; 2/10/20 IDS) in view of O’Schaughnessy et al (The Oncologist, 2005, (Suppl 3): 20-29).
Zhao et al teaches downregulation of expression of an endogenous gene that is involved in producing an immune response, such as B2M, reduces immune-mediated rejection of modified T cells (lines 1-6 on page 37, in particular). Zhao et al further teaches downregulation of expression of an endogenous gene that regulates inhibitory signaling pathways in T cells, such as PD1, enhances anti-tumor efficacy of modified T cells (lines 19-22 on page 37, in particular). Zhao et al further teaches modified T cells and a method comprising generating the modified T cells comprising introducing a nucleic acid capable of downregulating gene expression of endogenous B2M into a T cell and introducing a nucleic acid encoding TCR comprising affinity for a surface antigen on a target cell into the T cell (claims 1 and 18, in particular). Zhao et al further teaches said surface antigen on a target cell as a tumor cell associated antigen (claims 13 and 22, in particular). Zhao et al further teaches said method wherein the T cells are preferably obtained from a human subject (lines 10-12 on page 61, in particular). One of skill in the art would recognize a cell from a subject is autologous in reference to a subject and allogenic in reference to a subject, as recited by instant claims 11-12. Zhao et al further teaches said T cells include NKT cells (line 13 on page 35, in particular). Zhao et al further teaches administering (which requires “providing”) a therapeutically effective amount of said modified T cells to a subject with cancer, such as breast cancer (claim 40, in particular). Zhao et al further teaches said method wherein the nucleic acid capable of downregulating gene expression is a nucleic acid such as guide RNA (“gRNA”) or siRNA (claim 2, claim 19, and line 9 on page 76, in particular). Zhao et al further teaches the modified T cells can be used in combination with chemotherapy or radiation (lines 17-27 on page 73, in particular). 
Zhao et al does not demonstrate isolated human NKT cells having reduced expression of B2M, Zhao et al does not demonstrate generating said cells, and Zhao et al does not demonstrate providing said cells.  However, these deficiencies are rendered obvious by Zhao et al and/or made up in the teachings of O’Schaughnessy et al.
O’Schaughnessy et al teaches human subjects with breast cancer benefit from administration of chemotherapy (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a human subject with breast cancer comprising performing a combined method comprising administering the chemotherapy of O’Schaughnessy et al to the subject and generate and administer a therapeutically effective amount of human NKT cells of Zhao et al targeting the cancer to the subject wherein the administered NKT cells are generated by introducing into the NKT cells a recombinant nucleic acid encoding TCR comprising affinity for a surface antigen of the cancer (a tumor cell associated antigen) and using siRNA or a CRISPR system and gRNA of Zhao et al to reduce expression of both B2M and PD1 by the NKT cells because O’Schaughnessy et al teaches human subjects with breast cancer benefit from administration of chemotherapy, Zhao et al teaches subjects with cancer (including breast cancer) benefit from administration of T cells (including NKT cells) expressing a nucleic acid encoding TCR comprising affinity for a surface antigen on a target cell (such as a tumor cell associated antigen) into the T cell, Zhao et al teaches reducing B2M expression in administered modified T cells reduces immune-mediated rejection of the modified T cells, and Zhao et al teaches reducing PD1 expression in administered modified T cells enhances anti-tumor efficacy of modified T cells. Further, the combined method (comprising combining chemotherapy with modified T cell therapy to treat breast cancer) is an example of combining prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim(s) 1-6, and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO 2016/069282 A1; 5/6/16; 2/10/20 IDS) in view of O’Schaughnessy et al (The Oncologist, 2005, (Suppl 3): 20-29) as applied to claims  1, 2, 4-6, and 9-20  above, and further in view of Gredell et al (Biotechnol Bioeng, 2008, 100(4): 744-755; 2/10/20 IDS).
The teachings of Zhao et al and O’Schaughnessy et al are discussed above.  
Zhao et al and O’Schaughnessy et al do not specifically teach the siRNA inhibiting expression of B2M of the combined method targets the 3’ end of B2M.  However, these deficiencies are made up in the teachings of Gredell et al.
Gredell et al teaches siRNA can be equally effective when targeting inside coding regions of mRNA or 3’ or 5’ untranslated regions of genes (third full paragraph on page 2, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method wherein the siRNA of the combined method targeting B2M targets the 3’ untranslated region B2M because Gredell et al teaches siRNA can be equally effective when targeting inside coding regions of mRNA or 3’ or 5’ untranslated regions of genes. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim(s) 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO 2016/069282 A1; 5/6/16; 2/10/20 IDS) in view of O’Schaughnessy et al (The Oncologist, 2005, (Suppl 3): 20-29) as applied to claims  1, 2, 4-6, and 9-20  above, and further in view of Liu et al (Blood, 2015, 126(23): 3091).
The teachings of Zhao et al and O’Schaughnessy et al are discussed above. Zhao et al further teaches cord blood as a source of the T cells of Zhao et al (line 24 on page 3, in particular).  
Zhao et al and O’Schaughnessy et al do not specifically teach the NKT cells recombinantly expressing IL-15.  However, these deficiencies are made up in the teachings of Liu et al.
Liu et al teaches recombinantly expressing IL-15 in NKT cells obtained from cord blood and used for therapy enhances proliferation and survival of the NKT cells, resulting in NKT cells with therapeutic long-term persistence (Abstract and Title, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method wherein the NKT cells recombinantly express IL-15 because Liu et al teaches recombinantly expressing IL-15 in NKT cells used for therapy enhances proliferation and survival of the NKT cells, resulting in NKT cells with therapeutic long-term persistence. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-24 of copending Application No. 17/727528 in view of Zhao et al (WO 2016/069282 A1; 5/6/16; 2/10/20 IDS), O’Schaughnessy et al (The Oncologist, 2005, (Suppl 3): 20-29), Gredell et al (Biotechnol Bioeng, 2008, 100(4): 744-755; 2/10/20 IDS), and Liu et al (Blood, 2015, 126(23): 3091). The instant claims differ from the reference claims in that the reference claims do not recite the NKT cells of the reference claims are “human” NKT cells, the construct of the reference claims that reduces expression of B2M targets the “3’ end” of the B2M gene, that “PD-1” expression is negative/low in the NKT cells of the reference claims, or that “chemotherapy” is provided to subjects alongside the NKT cells of the reference claims with recited “anti-tumor activity in vivo.” However, one would have been motivated with an expectation of success to treat a human subject with breast cancer comprising performing a combined method comprising administering the chemotherapy of O’Schaughnessy et al to the subject and generate and administer a therapeutically effective amount of human NKT cells of reference claims to the subjects wherein the NKT cells are “human” NKT cells with reduced PD-1 expression, and the construct of the reference claims that reduces expression of B2M targets the “3’ end” of the B2M gene because Zhao et al teaches humans as a source of NKT cells, Zhao et al teaches reduction of PD-1 in administered NKT cells has the benefit of enhancing anti-tumor efficacy of T cells, Gredell et al teaches constructs inhibiting RNA expression can be equally effective when targeting inside coding regions of mRNA or 3’ or 5’ untranslated regions of genes, and O’Schaughnessy et al teaches human subjects with breast cancer benefit from administration of chemotherapy. This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642